DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-28 and 30 are pending. Claims 15-28 are withdrawn. Claims 1-14 and 30 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. The applicant argues that the original disclosure supports that the additional liquid comprises only water. However, the Examiner disagrees and maintains that there is no disclosure that recites that the additional liquid comprises only water. This is a negative limitation and there is no support for this negative limitation in the original disclosure. The applicant points out that there is a distinction in the specification between liquid and solvent and liquid suspension. While .
With respect to claim 30, the applicant contends that the original disclosure supports a step of applying a volume of additional liquid suspension comprising the particles such that a concentration of the particles at the top surface is reduced. However, the Examiner disagrees, in each case/embodiment disclosed in the specification where additional liquid/solvent is applied it appears that it is only the solvent/liquid without the particles that ultimately is used that then reduces the concentration of the particles at the surface of the fabric. There does not appear to be an embodiment/example in applicant’s disclosure which recites a step of applying a liquid comprising the particles wherein that application step reduces the concentration of the particles at the top surface of the fabric. Therefore, the written description rejection is maintained.
With respect to the prior art rejection of claim 30, the applicant argues that one would not look to modify Zafiroglu to include Pineau’s teachings and even if combined would not provide sufficient teaching to achieve the method of the claimed invention. In particular, applicant argues that one would not look to modify Zafiroglu to apply additional liquid as Zafiroglu desires the particles and resin to be at the top surface. Also, applicant contends that Pineau is not directed to the application of low-melting polymeric adhesive particles to textile fabrics and is directed to two applications of the same aqueous dispersion of polymer and that both Pineau and Sadato 
First, the Examiner notes that Zafiroglu does teach incorporating the particles into, though not completely through, the open fibrous webs potentially by use of an aqueous solution (0037). Therefore, the Examiner maintains it would have been obvious to look towards other processes for incorporating the particles into a short depth of the fabric. 
Additionally, though Pineau is not directed to treatment of fabrics, Pineau is directed to application of the same type of particles (polyamide), see Pineau at bottom of page 10-top of page 11, to fibers. Therefore, the Examiner maintains it would have been obvious to look towards Pineau’s process for treating fibers with polyamide to modify Zafiroglu’s process for treating textiles comprised of fibers with polyamide particles. Furthermore, Pineau does not teach the application of identical polymer dispersions. Rather, the second dispersion comprises different particles, and inherently, this application of different particles will necessarily move some of the first applied particles (the polyamide particles) from the surface, thus reducing the concentration of those particles at the surface even if some of the particles have been heat set. Thus, the Examiner maintains the rejections of record for the reasons as previously set forth.
With respect to the prior art rejections of claims 1-4, 6-8, 10, 11 and 13, the applicant initially makes similar arguments. However, for the reasons above, the Examiner maintains the rejections. The applicant additionally argues that Sadato teaches that the liquid is only applied after the binder spots are set. While this may be the case in Sadato, the Examiner maintains that it would have been obvious to apply Sadato’s composition before the resin is completely set in Zafiroglu in view of Pineau’s process as Zafiroglu teaches the resin particles can be incorporated into the fabric (see above). Therefore, the rejections are maintained as presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-14 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-melting” in claims 1 and 30 is a relative term which renders the claim indefinite. The term “low-melting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure does not clarify what range of melting points is intended to be encompassed by the term low-melting. Furthermore, low-melting in terms of particles for application to fibers is not a term of art that would be understood to encompass a particular range of temperatures. Therefore, claims 1 and 30 are indefinite. Claims 2-14 depend from claim 1 and are indefinite for the same reasons. For examination purposes, if the prior art teaches a particle and the particle is melted, then that particle will be interpreted as reading upon low-melting particles as claimed.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 9 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites the additional liquid comprises only water. However, this is a negative limitation and the original disclosure fails to support that the only component of the additional liquid is water. Therefore, claim 9 fails to comply with the written description requirement.
Claim 30 recites that a volume of an additional liquid comprising an amount of polymeric particles is applied such that a concentration of polymeric particles at the top surface of the textile fabric is reduced. The original disclosure fails to support this newly added claim. In particular, the specification recites applying an additional volume of liquid comprising polymeric particles, but it does not disclose that this process reduces a concentration of polymeric particles at the top surface of the fabric. Therefore, claim 30 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu et al. (U.S. PGPUB No. 2004/0191470) in view of Pineau et al. (WO 2015/173496, of which reference is made to the previously provided English translation).

Regarding claim 30, Zafiroglu teaches a method comprising: providing a textile fabric comprising a plurality of looping yarns comprising an upper portion adjacent a top surface (0035); applying polyamide polymer (polyamide particles can be considered low-melting and adhesive, see also applicant’s specification at 0035 which recites polyamide as exemplary particles) to the fabric (0094); and applying heat to the fabric to cause the particles to melt in-situ (0097). Zafiroglu also teaches incorporation of a higher melting additives that will affect the abrasiveness of the textile fabric (abstract, 0014, 0020 and 0095-0098). Zafiroglu fails to teach providing the polymer particles in a liquid suspension, applying this suspension and then an additional volume of liquid suspension comprising polymer particles to reduce a concentration of polymeric particles at the top surface followed by heating to evaporate the liquid and melt the particles.
	However, Pineau teaches a method comprising: suspending a plurality of polyamide particles in water (Pineau at bottom of page 10-top of page 11); applying the suspension to the top surface of a roving of fibers (claim 1, pages 1-2); applying an additional volume of water comprising a different type of polymer particles (claim 22, page 3 and middle of page 9) to the top surface which will inherently reduce a concentration of the polyamide particles at the top surface of the textile (claim 22, page 3); and then applying heat to in-situ melt the polymer particles and evaporate the water (claims 1 and 22, pages 1-2). Pineau teaches that the suspension can be applied by immersing the fabric in the suspension (claim 1, pages 1-2) which will result in the suspension being applied uniformly to the top surface of the fabric. Pineau also teaches that the additional volume may be applied by spraying (middle of page 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Pineau’s process for applying polymeric particles to fibrous .

4.	Claims 1-4, 6-8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau and Sadato (U.S. PGPUB No. 2010/0071115).

I.	Regarding claims 1-3, 6, 8, 10, 11 and 13, Zafiroglu teaches a method comprising: providing a textile fabric comprising a plurality of looping yarns comprising an upper portion adjacent a top surface (0035); applying polyamide polymer (polyamide particles can be considered low-melting and adhesive, see also applicant’s specification at 0035 which recites polyamide as exemplary particles) particles to the fabric (0094); and applying heat to the fabric to cause the particles to melt in-situ (0097). Zafiroglu also teaches incorporation of a higher melting additives that will affect the abrasiveness of the textile fabric (abstract, 0014, 0020 and 0095-0098). Zafiroglu fails to teach providing the additive and polymer particles in a liquid suspension, applying this suspension and then an additional volume of liquid without polymeric particles by a coating method as claimed to carry the particles into the textile followed by heating to evaporate the liquid and melt the particles, or the inclusion of a repellent as claimed.
	First, Pineau teaches a method comprising: suspending a plurality of polyamide particles in water containing surfactants (Pineau at middle of page 7 and bottom of page 10-top of page 11); applying the suspension to the top surface of a roving of fibers (claim 1, pages 1-2); and 
	Second, Sadato teaches application of a liquid comprising water without polymeric particles and including a repellent and a crosslinker (0071) to be applied to textile fabrics by spraying (0073) followed by heating to provide a durable water-repellent finish (0071). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zafiroglu in view of Pineau’s process by applying Sadato’s additional liquid to the top surface of the textile by spraying after applying the polymer suspension and before heating (which will inherently result in the polymer particles being carried into the textile fabric and away from the top surface). One would have been motivated to make this modification to provide a durable water-repellent finish to the textile. 

II.	Regarding claim 4, Zafiroglu in view of Pineau and Sadato teach all the limitations of claim 1. Additionally, Sadato teaches forming polymer dots on fabrics (abstract), wherein the 

III.	Regarding claim 7, Zafiroglu in view of Pineau and Sadato teach all the limitations of claim 1, but fail to teach the initial volume of suspension sufficient to penetrate to a depth less than a thickness of the textile fabric. However, the depth of penetration is a result-effective variable as altering the depth of penetration will alter the amount of particles impregnated and the feel of the final resultant textile fabric. Furthermore, the depth of penetration can be controlled through residence time of the suspension on the textile, temperature and pressure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range to provide the impregnation to a depth less than the thickness through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau and Sadato as applied to claim 1 above, and further in view of Bell (U.S. PGPUB No. 2004/0175535).

	Regarding claim 5, Zafiroglu in view of Pineau and Sadato teach all the limitations of claim 1, but fail to teach the polymer particles further comprising ground recycled textile products comprising powderized low melt content. However, Bell teaches providing ground recycled textile products comprising powderized low melt content (0052, note that PVB has a low melting point) that can be incorporated as fillers in a latex (0053) for application in textiles (0053). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bell’s ground recycled particles into the liquid suspension. One would have been motivated to make this modification to eliminate or reduce land filling of textile products by reincorporation as a filler in other textiles (see Bell at 0055).

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau and Sadato as applied to claim 1 above, and further in view of Kingsford et al. (U.S. PGPUB No. 2008/0082076).

	Regarding claim 12, Zafiroglu in view of Pineau and Sadato teach all the limitations of claim 1, but fail to teach embossing the textile fabric with a pattern and applying the suspension only to the elevated areas of the textile fabric. However, Kingsford teaches embossing textile fabrics to form a texture and activate meltable particles and applying the meltable particles to .

7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Pineau and Sadato applied to claim 1 above, and further in view of Zafiroglu (U.S. Pat. No. 7425359, hereinafter Zafiroglu2).

	Regarding claim 14, Zafiroglu in view of Pineau and Sadato teach all the limitations of claim 1, but fail to teach a step of needling the textile fabric comprising the melted particles with fine smooth needles that will facilitate water vapor penetration. However, Zafiroglu2 teaches needling textile fabrics (column 8, lines 59-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to needle Zafiroglu in view of Pineau and Sadato’s final textile fabric including the melted particles which will necessarily facilitate water vapor penetration. One would have been motivated to make this modification as Zafiroglu2 teaches that needling improves surface stability of textile fabrics (column 8, lines 59-67).

Conclusion
	Claims 1-28 and 30 are pending. 

Claims 1-14 and 30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/